Citation Nr: 0206115	
Decision Date: 06/11/02    Archive Date: 06/20/02

DOCKET NO.  93-25 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to vocational rehabilitation training under the 
provisions of Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active military service from July 1973 to 
July 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1992 determination of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in 
Boston, Massachusetts.  The Board denied entitlement to 
vocational rehabilitation training in a decision dated in 
September 2000.  The veteran appealed to the United States 
Court of Appeals for Veterans Claims (Court), which granted 
the motion of VA's Secretary to remand for consideration of 
the potential impact of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the appeal have been obtained.

2.  The veteran is service-connected for headaches with a 
history of bruxism, evaluated as 50 percent disabling, and 
has a history of nonservice-connected heel, stomach, cervical 
and periodontal complaints.

3.  The veteran has a Bachelor of Science degree in Biology 
and a Doctorate of Medicine; he is in the process of 
completing his medical residency.

4.  The veteran's educational background and work experience 
has adequately prepared him for a suitable occupation and the 
record does not establish that his disabilities impair his 
ability to pursue or maintain employment consistent with his 
abilities, aptitudes and interests.


CONCLUSION OF LAW

The criteria for establishing entitlement to a program of 
vocational rehabilitation under Chapter 31, Title 38, United 
States Code, have not been met.  38 U.S.C.A. §§ 3100, 3101, 
3102 (West 1991); 38 C.F.R. §§ 21.40, 21.51 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matter

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
In addition, regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  For the 
purposes of this decision, the Board will assume that the 
VCAA and the implementing regulations, to include the notice 
and duty to assist provisions, are applicable to the 
veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been notified of the 
law and regulations governing entitlement to vocational 
rehabilitation training, the evidence considered by the RO, 
and the reasons for its determination.  In addition the 
veteran has been afforded appropriate VA examinations and 
vocational rehabilitation assessment counseling.  Moreover, 
in October 2001, the Board specifically advised the veteran 
and his representative as to the Court's Order, and afforded 
an additional period of time in which to submit evidence 
and/or argument pertinent to the claim.  Neither the veteran 
nor his appointed representative has identified any 
outstanding evidence or information that could be obtained to 
substantiate the claim.  The Board is unaware of any such 
outstanding evidence or information, or of any material 
change in the veteran's circumstances.  

For the reasons set out above, the veteran will not be 
prejudiced as a result of the Board deciding this claim 
without first affording the RO an opportunity to consider the 
claim anew in light of the VCAA, to include the newly 
published regulations found at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  Rather, the Board finds the all 
duties set out under the VCAA have been met in this case and 
that there is no reasonable possibility that additional 
development will aid the veteran in his claim.  See Wensch v. 
Principi, 15 Vet. App. 362, 367-68 (2001), citing DelaCruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  A remand for 
adjudication by the RO would thus serve only to further delay 
resolution of the claim with no benefit flowing to the 
veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  


Factual Background

During the veteran's active duty period he was treated for 
complaints of severe headaches, for which he took Tylenol.  
The veteran is service-connected for headaches, occipital to 
frontal, history of bruxism, evaluated as 10 percent 
disabling effective July 26, 1975 to May 25, 1993; 30 percent 
disabling from May 26, 1993 to September 9, 1997; and 50 
percent disabling effective September 10, 1997.  The record 
also reveals nonservice-connected complaints relevant to a 
heel injury and stomach pain, without diagnosed disabilities 
or evidence of continuing complaints.

At the time of VA examination in September 1975, the veteran 
reported that his headaches were associated with increased 
temperature and an inability to tolerate light, and stated 
that the headaches had since become central/frontal in 
nature, and were described as sharp and steady.  He reported 
occasional associated vomiting, especially with stress.  He 
indicated the headaches were aggravated by sun and light.  It 
was noted that the veteran clenched his teeth a great deal.  
Examination was essentially normal.  The pertinent diagnosis 
was headaches, central frontal, secondary to jaw clenching, 
with a tension component.  At the time of a VA examination in 
August 1980, the veteran indicated that his headaches 
consisted of a bifrontal pounding headache, usually starting 
about 11 in the morning and lasting until 6 or 7 in the 
evening.  The veteran reported that the headaches occurred 
possibly two to three times a months, and were associated 
with photophobia and extreme sensitivity to noise.  The 
veteran also reported that eating during the course of the 
headaches would cause nausea and vomiting.  Neurologic 
examination was within normal limits.  The diagnosis was 
migraine.  The examiner stated that there was no question 
that the veteran was to some extent disabled by his recurrent 
headaches.

The veteran filed an application for vocational 
rehabilitation benefits in December 1991.  At that time he 
completed a Counseling Record-Personal Information and 
indicated that he obtained a Doctor of Medicine degree in the 
Dominican Republic in 1989.  He indicated that during active 
duty, he trained and worked as a field wireman and 
paratrooper.  The veteran indicated that he experienced 
severe headaches with a tension component.

A May 1992 VA Counseling Record-Narrative Report noted that 
the veteran received training at Northeastern University, the 
University of Massachusetts and Atlantic Union College, in 
South Lancaster, Massachusetts.  It was noted that the 
veteran was not interested in psychometric vocational 
testing, having already received a degree in medicine and was 
now in the process of pursuing a medical specialty.  The 
counseling psychologist reported that although the veteran 
stated that the headaches were still present, they had not 
prevented him from continuing his studies; he had embarked on 
a residency in neurosurgery in Brazil.  It was determined 
that the veteran's degree in medicine was sufficient to 
qualify him for employment in an occupation consistent with 
his abilities, aptitudes and interests and that an employment 
handicap did not exist.

The veteran testified at a personal hearing in May 1993.  He 
stated that his disability had become so severe that it 
hinders his ability to obtain employment in the field which 
he had pursued.  The veteran indicated that although he had 
had medical training, he was not yet a surgeon because he has 
been unable to complete his training as a result of his 
service-connected headaches.  The veteran stated that his 
headaches often prevent him from participating in a surgery.  
The veteran further testified that his headaches had become 
so bad that he had to receive injections; he indicated that 
he received an injection the month prior to his hearing.  The 
veteran reported that, prior to going to medical school, he 
earned a degree in biology; he stated, however, that he would 
not be able to find a job with that degree. 

Private records dated in June and July 1993, note that the 
veteran was under neurologic care for combination headaches, 
growing worse in stress situations, as well as bruxism.

At the time of VA examination in January 1996, the veteran 
indicated that the headaches were posterior occipital going 
in the back of his neck and head, bilaterally, to the front 
of his head.  He noted that he had to hold one position in 

a dark room, and he may need to stand with his head tilted 
for a long time.  He took two Advil immediately or a Tylenol.  
The veteran reported that if the headaches occurred during 
the day, he had to be excused from whatever he was doing, 
including getting excused from surgery and his colleagues 
would have to take over.  The veteran indicated that he is 
unable to drive.  He noted that his headaches occurred two to 
three times a month and with less activity, but if he had 
increased activity he would have a headache every week 
lasting three to four hours.  The veteran stated that he was 
in a neurosurgical training program in Brazil; he was in his 
fifth year of training and he could not continue his 
training.  The pertinent diagnosis was headaches, occipital 
to frontal with fever, head extension, and decreased pin on 
the left and equivocal right facial.

Documents dated from January 1995 to August 1996 show that 
the veteran pursued educational review courses in preparation 
for taking the United States Medical Board examinations.

In September 1996, the veteran completed a Counseling Record, 
and indicated he had participated in a hospital residency 
training program from 1992 to 1995.  He also reported that he 
attended a training course from February 1996 to August 1996.

VA outpatient treatment reports dated from January 1996 to 
December 1996, show clinical evaluation for minor cervical 
disc bulging and periodontal disease.

At the time of VA examination in September 1997, the veteran 
indicated that he had an aura with the headaches, described 
as a feeling of depression.  It was noted that the veteran 
had a past medical history of jaw clenching, for which he 
wore a night guard.  He reported having recently discontinued 
Gabapentin, but was taking Butalbital as needed.  The 
examiner noted the veteran was in training as a neurosurgery 
resident in Brazil, and returned to the United States in 1996 
to take his Medical Boards.  It was noted that while training 
the veteran had been unable to operate and frequently needed 
colleagues to cover for him when he had headaches.  The 
results of magnetic resonance imaging of the cervical spine 
were noted to show minor disc bulging.  The examiner stated 
that the veteran's headaches were frequent despite the use of 
medications, and that he was unable to perform his job and 
training as a neurosurgery resident due to the severe 
headaches.

Based on the results of a comprehensive evaluation of the 
veteran in February 1999, a VA counseling psychologist 
submitted a Counseling Report/Narrative Report in June 1999, 
in which he checked the boxes indicating that the veteran had 
an impairment of employability, that his service-connected 
disability materially contributed to this impairment of 
employability, that he had overcome the effects of impairment 
of employability and that he did not have an employment 
handicap.  The counseling psychologist noted that the veteran 
reported having headaches approximately four or five times 
per month, suggested to be related to stress.  The veteran 
reported that this was evident while he attended Medical 
Board training in New Jersey.  The counseling psychologist 
noted that the veteran attributed his inability to pass Step 
1 and Step 2 of his Medical Boards to his stress.  The 
veteran reported that he would like to complete his residency 
in the United States but he cannot do so until he passes 
Medical Boards for the United States.  He stated that he 
planned to become a neurosurgeon and suggested he wanted to 
complete his residency in France where he would not need the 
United States Medical Boards; he also mentioned the 
possibility of completing his residency in Brazil.

The counseling psychologist also expressed the following 
opinion:  "I have determined that the veteran's headaches do 
cause impairments to employment.  His service-connected 
disability materially contributes to his impairments of 
employment."  The counselor stated that the veteran's 
education and qualifications afforded him the skills and 
credentials necessary to become employed in several above 
entry and skilled occupations.  The counselor noted that, as 
part of his evaluation he utilized Life Step (a professional 
vocational assessment software system that was recognized as 
being a reliable transferable skills analysis program) which 
showed that the veteran was qualified for 17 occupations.  
The counseling psychologist noted that, according to the 
veteran, his major barrier to employment was not having 
passed the United States Medical Boards.  The counseling 
psychologist stated that it was his opinion that the 
inability to pass was not a result of his service-connected 
or nonservice-connected disabilities; he also suggested that 
the veteran had ample education and skills needed to obtain 
appropriate, suitable, employment within his abilities, 
interest and aptitude.  The veteran was not found to be 
entitled to Chapter 31 vocational rehabilitation services.

The veteran was afforded another VA examination in September 
1999, at which time he reported that he had been having 
headaches almost every day.  He indicated that he was taking 
Butalbital, and also that he took Gabapentin irregularly.  
The veteran described the headaches as frontal on both sides, 
and pounding in nature.  He reported difficulty 
concentrating.  He stated that he had to move his head and 
twist his neck to the other side to relieve the headaches.  
The veteran also indicated that he could not eat when he had 
headaches because they have caused vomiting in the past.  The 
veteran stated that when he took his medication, he was 
somewhat sedated; he noted that when he did things fast, he 
felt like he had excess energy.  Medications in the past 
included Aspirin, Advil, Desipramine which made him sleepy; 
it was noted that he took Propanolol, but he stopped because 
it made him drowsy.  The examiner provided a diagnosis of 
migraine headaches with a tension vascular component.  A 
review of other systems was stated to be negative and the 
veteran offered no other complaints.

In a statement dated in September 1999, Professor R. W. G. at 
the University of Massachusetts, certified that the veteran 
received a Bachelors degree in Biology from the University in 
May 1983.  Dr. G. explained that, since the veteran obtained 
his degree, there had been dramatic changes in biology, 
genetics, cell biology, microbiology, and so on; 
consequently, it was evidence that the veteran would need to 
take a number of refresher courses to make him more 
marketable in the workplace.

In a letter dated in December 1999, A.B., M.D., extended the 
veteran an offer of a residency at the Neuroradiology 
services in a Brazilian hospital.


Analysis

For entitlement to vocational rehabilitation under Chapter 
31, a veteran must have a service-connected disability 
compensable at a rate of 20 percent or more and must be 
determined by the Secretary to be in need of rehabilitation 
because of an employment handicap.  38 U.S.C.A. § 3102; 38 
C.F.R. § 21.40.  An "employment handicap" is defined as an 
impairment of the veteran's ability to prepare for, obtain, 
or retain employment consistent with his or her abilities, 
aptitudes, and interests.  38 U.S.C.A. § 3101; 38 C.F.R. § 
21.51(b).  The term "impairment" is defined as a 
restriction on employability caused by disabilities, negative 
attitude towards the disabled, deficiencies in education and 
training, and other pertinent factors.  38 C.F.R. § 21.51(c).

The law provides that an "employment handicap" does not 
exist when either the veteran's employability is not 
impaired, that is, when a veteran who is qualified for 
suitable employment does not obtain or maintain such 
employment for reasons within his/her control, or, when the 
veteran has overcome the effects of impairment of 
unemployability through employment in an occupation 
consistent with his or her pattern of abilities, aptitudes, 
and interests, and is successfully maintaining such 
employment.  38 C.F.R. § 21.51(f)(2)(i) & (iii).

Since the veteran filed his claim, a change in the law has 
established the requirement that a veteran's employment 
handicap must be as the result of a service-connected 
disability in order for the veteran to receive VA vocational 
rehabilitation benefits.  The Veterans Benefits Improvements 
Act of 1996, Pub. L. No. 104-275, 110 Stat. 3322 (Oct. 9, 
1996).  However, the amendment applies only to claims of 
eligibility or entitlement to services and assistance under 
Chapter 31 filed on or after October 9, 1996.  As the veteran 
filed his claim prior to October 9, 1996, the prior law 
applies.

Prior to the enactment of Public Law 104-275, the Court held 
that the requirements of 38 C.F.R. § 21.51(c) that a 
veteran's service-connected disability must "materially 
contribute to the veteran's employment handicap" was 
inconsistent with 38 U.S.C.A. § 3102 and not authorized.  
Davenport v. Brown, 7 Vet. App. 476 (1995).  The Court stated 
that, to the extent that 38 C.F.R. § 21.51(c)(2), (e), 
(f)(1)(ii) and (f)(2), include the "materially contribute" 
language and require a causal nexus between a service-
connected disability and the veteran's employment handicap, 
those regulatory provisions were unlawful.  Accordingly, 
consideration must be given to all of the veteran's 
disabilities, both service-connected and nonservice-
connected, in making a determination as to whether an 
employment handicap exists.

The veteran in this case does currently have a service-
connected disability compensable at a rate of at least 20 
percent.  However, the Board concurs with the determination 
by the Vocational Rehabilitation and Counseling Office that 
the veteran has no employment handicap.  

The Board first notes that the record does not reflect 
ongoing complaints of any medical assessment of impairment of 
employment resulting from the veteran's past complaints of 
heel and/or stomach problems, and that the veteran's cervical 
abnormalities appear to manifest in the form of his 
headaches.  

The Board does not dispute that the veteran experiences some 
degree of impairment of employability due to his headaches, 
however, the evidence associated with the claims and 
vocational rehabilitation files clearly shows that that the 
veteran has overcome that impairment by continuing to pursue 
and maintain his medical residency.  The evidence shows that 
after service, the veteran attended several university 
programs until he successfully obtained his Bachelors degree 
in Biology in 1983, and, after a further course of study, he 
successfully obtained a Doctorate of Medicine in 1989.  
Thereafter he pursued a medical residency program.  The 
September 1999 Counseling Record-Narrative Report shows that 
although the veteran experiences headache symptoms, neither 
his service-connected headaches nor his nonservice-connected 
disabilities interfere with his medical residency program.  
Furthermore, a letter dated in December 1999 shows the 
veteran has received an offer to participate in a 
neurosurgical residency program.  Although the veteran has 
reported having to ask colleagues to take over for him during 
surgical procedures due to headache symptoms, the record is 
devoid of any evidence demonstrating that either the service-
connected headache disability or any of his nonservice-
connected complaints prevent employment consistent with his 
abilities, aptitudes and interests.  There is no evidence of 
record suggesting that the veteran was denied or terminated 
from employment, to include any residency program, due to any 
disability, lack of educational training, or as a result of 
an employer's negative attitudes towards him because of his 
service-connected and nonservice-connected disabilities.  

While the veteran contends that his headaches have prevented 
him from completing the courses required to pass the United 
States Medical Boards, the record shows that he is qualified 
for suitable employment consistent with his abilities, 
aptitudes, and interests without such Medical Boards.  
Although a letter from the University of Massachusetts 
suggested that he would become "more marketable" with 
refresher courses, there is no evidence of record that his 
current level of education and training are deficient for 
employment purposes.  In fact, the June 1999 counseling 
report reflects the counselor's opinion that the veteran is 
now qualified for 17 occupations.  Such factors demonstrate 
that the veteran has the requisite educational background to 
obtain alternative suitable employment.  

The veteran has chosen not to obtain such alternate 
employment for reasons within his control.  Specifically, the 
veteran has chosen to pursue residency training to become a 
neurosurgeon and has expressed a particular interest in 
taking refresher courses that would help him to pass the 
medical boards in furtherance of practicing as a neurosurgeon 
in the United States.  The Board emphasizes that not passing 
the Medical Boards in the United States is not a barrier to 
employment.  Moreover, the Board notes that the record 
indicates that the veteran may, in fact, be pursuing a career 
as a physician in another country where a United States 
medical board qualification would not be needed.  In the 
absence of a continuing employment handicap, vocational 
rehabilitation services are not available to the veteran as a 
means to further his education.  

In essence, the record indicates that because the veteran 
wants to pursue a career in medicine, he has not sought to 
obtain alternative employment consistent with his abilities, 
aptitudes, and interests as required under the controlling 
regulations.  In light of the foregoing, the Board concludes 
that the veteran's disabilities do not prevent him from 
obtaining or retaining employment consistent with his 
abilities, aptitudes, and interests.  As such, an employment 
handicap has not been demonstrated as contemplated under 38 
U.S.C.A. § 3102 and 38 C.F.R. § 21.51.  

As the veteran has not satisfied the requirements of an 
employment handicap, the Board need not consider whether the 
veteran is entitled to Chapter 31 benefits by virtue of 38 
U.S.C.A. § 3102(2), which is premised on a "serious 
employment handicap"; a finding of "serious employment 
handicap" is predicated, in part, on the finding of an 
"employment handicap."  See 38 C.F.R. § 21.52(f).  

The Board concludes by noting that the evidence in this case 
is not evenly balanced.  Rather, the preponderance of the 
evidence demonstrates that the veteran is capable of 
obtaining or retaining employment consistent with his 
abilities, aptitudes, and interests and is therefore against 
the veteran's claim of entitlement to vocational 
rehabilitation training under the provisions of Chapter 31, 
Title 38, United States Code.



ORDER

Entitlement to vocational rehabilitation training under 
Chapter 31, Title 38, United States Code is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

